Case 8:19-cv-01854-JLS-JDE Document 41 Filed 08/02/21 Page 1 of 2 Page ID #:173



   1

   2

   3

   4

   5

   6

   7

   8                           UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10

  11 AMERICAN AUTOMOBILE                       Case No. 8:19-cv-01854-JLS-JDE
     ASSOCIATION, INC., a Connecticut
  12 corporation,

  13              Plaintiff,
                                               ORDER HOLDING DEFENDANT
  14        vs.                                PREFERRED EXPRESS ROADSIDE,
                                               INC. IN CONTEMPT
  15 PREFERRED EXPRESS ROADSIDE,
     INC., a California corporation and DOES
  16 1 through 10, inclusive,

  17              Defendants.
  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
Case 8:19-cv-01854-JLS-JDE Document 41 Filed 08/02/21 Page 2 of 2 Page ID #:174



   1        Based upon the Court’s Findings of Fact and Conclusions of Law re:
   2 Contempt (Doc. 40), the Court holds Defendant Preferred Express Roadside, Inc.

   3 (“Preferred Express”) in contempt. The Court ORDERS that Preferred Express pay

   4 a fine to the Court of $50.00 per day until such time as it complies with the terms of

   5 the Court’s Injunction (Doc. 20 at 3–5). Specifically, Preferred Express must file

   6 with the Clerk of this Court and serve AAA a report in writing, under oath, setting

   7 forth in detail the manner and form in which Preferred Express has complied with

   8 the Injunction. (Id.)

   9        AAA is ordered to personally serve this Order and the Court’s Findings of
  10 Fact and Conclusions of Law re: Contempt (Doc. 40) on Preferred Express

  11 forthwith, and to file proof of service with the Court. The per diem fine will

  12 commence upon the filing of the proof of service.

  13

  14 IT IS SO ORDERED.

  15

  16 Dated: August 02, 2021

  17

  18                                            HON. JOSEPHINE L. STATON
                                                UNITED STATES DISTRICT JUDGE
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
